Order entered May 29, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00340-CR

                       JANINE JOYCE CHARBONEAU, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80751-2012

                                          ORDER
       The Court GRANTS the State’s May 23, 2014 motion to extend time to file its brief.

WE ORDER the State’s brief received on May 23, 2014 filed as of the date of this order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE